Citation Nr: 0420884	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
left shoulder anterior capsulorraphy for dislocating 
shoulder, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of left wrist hyper-dorsiflexion and 
scapulolunate injuries with post-traumatic degenerative 
changes of the radiocarpal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to November 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the second issue in this case has been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected status post left wrist 
hyper-dorsiflexion injury with scapulolunate injury with post 
traumatic degenerative changes of the radiocarpal joint.

The medical evidence of record shows that it has been 
reported in recent years that the veteran has significant 
loss of grip strength in the left hand.  Since service 
connection is in effect for a left wrist disability, the 
Board finds that this evidence raised a claim for service 
connection for a disability manifested by loss of left-handed 
grip strength secondary to a service-connected left wrist 
disability.  The Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran's service-connected nondominant left shoulder 
disability, with a history of an anterior capsulorraphy for 
recurrent dislocations at the scapulohumeral joint, is 
manifested by pain, guarding of movement at the shoulder, 
minor arthritic changes and some limitation of motion; it is 
not productive of a false flail shoulder, flail shoulder, 
ankylosis, any dislocations in recent years, or motion of the 
left arm limited to less than the shoulder level.
3.  The veteran's service-connected left wrist disability is 
manifested by pain, weakness, fatigue, lack of endurance, 
post-traumatic degenerative changes, and limitation of 
motion; it is not productive of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for status post left shoulder anterior capsulorraphy 
for dislocating shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.321, 4.1-
4.3, 4.6-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5201, 5202, and 5203 (2003).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for status post left wrist hyper-
dorsiflexion injury with scapulolunate injury with post 
traumatic degenerative changes of the radiocarpal joint have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5214 and 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In this matter, the RO 
sent VCAA notice in April 2002, prior to the July 2002 rating 
decision.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II, which replaced the opinion 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004, (holding a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In a letter to the veteran dated in April 2002, the RO 
informed the veteran of the evidence needed to substantiate 
the service connection claim.  The RO advised the veteran 
that VA would request any information the veteran wanted VA 
to obtain, and any medical evidence from VA or other medical 
providers that he identified, and requested the veteran 
provide information regarding medical treatment; the RO sent 
VA a VA Form 21-4138 for this purpose.  The letter also 
advised that VA would arrange a VA examination or seek a 
medical opinion if necessary.  The letter advises that he may 
supplement the record by submitting his own statements or 
statements of others describing his physical symptoms.  Thus, 
the veteran has been advised which portion of evidence is to 
be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  The April 
2002 letter shows that the appellant was notified of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183; Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter, the RO 
requested the veteran inform VA of "any additional 
information that you want us to try to get for you."  In a 
letter informing the veteran that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first. 

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO also advised the 
veteran of what must be demonstrated to establish entitlement 
to a rating in excess of 20 percent for his left shoulder 
disability and entitlement to the initial assignment of a 
rating in excess of 10 percent for his left wrist disability.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  The record contains reports of 
examinations performed in recent years for the specific 
purpose of determining the current severity of the veteran's 
left shoulder and left wrist disabilities and the Board finds 
that this medical evidence is adequate to rate both 
disorders.  That is, the medical evidence is sufficient to 
decide this appeal and there is no further duty to provide an 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further notice to the veteran or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A report from private physician D.N.P., M.D., dated in June 
1999, indicates the veteran sustained a ruptured scapholunate 
ligament in April 1998.  The veteran underwent surgical 
correction and reached maximum medical improvement for 
disposition purposes in June 1999.  The veteran's biggest 
loss of function involves loss of wrist motion and loss of 
strength.  He has normal range of motion in the thumb and 
fingers.  Extension of the left wrist is 35 degrees; flexion 
is 15 degrees.  Ulnar deviation is only 20 degrees and radial 
deviation is 25 degrees.  Grip strength is only 15 pounds on 
the left as compared to 110 pounds on the right.   X-rays 
were interpreted to show a scapholunate angle of 
approximately 70 degrees, which is abnormal, and a 4-
millimeter (mm) scapholunate gap.

In June 2002 the veteran underwent a VA compensation and 
pension physical examination (C&P examination) on a fee 
basis.  Medical history indicated the veteran suffered a 
dislocation of the left shoulder in basic training in July 
1961 and sustained an additional seven dislocations before 
undergoing surgery in June 1962.  Current complaints were 
constant pain, weakness, stiffness, inflammation, fatigue, 
and lack of endurance.  The veteran feels he has limited 
mobility and strength.  He endorsed flare-ups due to over 
usage or extensive movement, which are alleviated by rest.  
The veteran also complained of pain, weakness, stiffness, 
fatigue, and lack of endurance in his left wrist.  He stated 
his left wrist is aggravated by over usage and he must wear a 
wrist brace, mostly at night.  He takes analgesics to relieve 
symptoms associated with his left wrist.  The veteran is able 
to brush his teeth, dress himself, shower, cook, vacuum, 
walk, drive a car, shop, take out trash, climb stairs, and 
garden.

Physical examination indicated the left shoulder is abnormal 
and has an abnormal movement.  Range of motion was as 
follows:  flexion-130 degrees; abduction-126 degrees; 
external rotation-10 degrees; and internal rotation- 10 
degrees.  Range of motion was further decreased by fatigue, 
pain, and lack of endurance.  A 15- centimeter (cm) scar was 
noted over the left shoulder anteriorly from previous 
surgery.  There was also a decrease of muscle mass over the 
right shoulder and deltoid area with a small depression 
anteriorly.  Examination of the left wrist revealed some 
swelling and decreased movement by pain with weakness.  Range 
of motion of the left wrist was as follows:  dorsiflexion- 16 
degrees; palmar flexion- 16 degrees; radial deviation- 10 
degrees; and, ulnar deviation-25 degrees.  Range of motion 
was further limited by pain, fatigue, weakness, and lack of 
endurance.  The veteran has no constitutional signs of 
arthritis.  There was a 5.4-cm scar over the dorsum of the 
left wrist from reconstructive surgery.  X-ray of the left 
wrist was interpreted to show postoperative changes in the 
navicular capitate and lunate with apparent fusion between 
the navicular and capitate and increased distance between the 
lunate and navicular.  X-rays of the left shoulder was 
interpreted to show minimal degenerative changes.

A report from private physician, C.W.B., M.D., dated in 
October 2002, reflects he examined the veteran on the date of 
the report.  The veteran stated he has had continued left 
shoulder pain since incurring an injury in 1961 and has 
developed significant stiffness in his left shoulder since 
then.  The veteran reported stiffness with his left wrist 
following a fall in 1998 and related surgery.  The veteran 
complained of pain at the extremes of range of motion with 
the left shoulder and the left wrist.  Physical examination 
of the left shoulder revealed a well-healed anterior scar.  
There was no evidence of instability.  Range of motion showed 
forward elevation to 120 degrees, external rotation to 40 
degrees, and internal rotation to the L3 level (of the 
spine).  Pain was noted at the extremes.  Rotator strength 
testing revealed weakness when compared with the right side.  
Mild muscular atrophy was noted posteriorly.  Examination of 
the left wrist revealed a well-healed dorsal scar.  Range of 
motion of the wrist was as follows:  dorsiflexion- 40 
degrees; palmar flexion- 40 degrees; ulnar deviation- 20 
degrees; and, radial deviation- 20 degrees.  The veteran 
complained of pain at the extremes.  There were no 
crepitations.  Grip strength was weaker when compared to the 
right side.  

Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).

The veteran's service-connected status post left shoulder 
anterior capsulorraphy for dislocating shoulder is currently 
evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2003) (impairment of the humerus).  38 C.F.R. § 4.20 
(2003).  The veteran was previously evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (impairment of the clavicle or 
scapula).

Diagnostic Code 5202 provides a 20 percent evaluation for 
malunion of the humerus with either moderate or marked 
deformity.  A 20 percent rating is also assigned for 
recurrent dislocation at the scapulohumeral joint with either 
infrequent episodes and guarding of movement only at the 
shoulder, or frequent episodes and guarding of all arm 
movements.  Fibrous union of the humerus is evaluated as 40 
percent disabling.  A 50 percent evaluation is assigned for 
nonunion of the humerus (false flail joint) and a 70 percent 
evaluation is assigned for loss of the head of the humerus 
(flail shoulder).

Under Diagnostic Code 5203, dislocation of the clavicle or 
scapula warrants a 20 percent evaluation.  Nonunion of the 
clavicle or scapula with loose movement also warrants a 20 
percent evaluation.  Without loose movement, nonunion of the 
clavicle or scapula warrants a 10 percent evaluation.  
Malunion of the clavicle or scapula also warrants a 10 
percent evaluation.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbatioins.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. 

Since the veteran has arthritis of the left shoulder, his 
left shoulder disability may be rated under diagnostic code 
5201 for limitation of motion of the arm (shoulder).  
Limitation of motion of the nondominant arm to the shoulder 
level or midway between the side and shoulder level is rated 
20 percent.  The condition is currently rated as 20 percent 
disabling, and a 30 percent rating contemplates limitation of 
arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2003). 

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 38 
C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees). 

The veteran's service-connected status post left wrist hyper-
dorsiflexion injury with scapulolunate injury with post 
traumatic degenerative changes of the radiocarpal joint is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2003) (arthritis due to trauma).

Limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215. 

A 30 percent evaluation is assigned for ankylosis of the 
major wrist, with a 20 percent rating assigned for ankylosis 
of the minor wrist, that is favorable in 20 to 30 degree 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2003). 



Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Analysis

Status Post Left Shoulder Anterior Capsulorraphy for 
Dislocating Shoulder

Review of the record shows that the veteran's status post 
left shoulder anterior capsulorraphy for dislocating shoulder 
is appropriately rated at 20 percent.  First, considering the 
criteria under Diagnostic Code 5202, the medical evidence 
supports no greater than a 20 percent evaluation for a minor 
extremity as there is no evidence of loss of the head (flail 
shoulder), nonunion of the humerus (false flail joint), or 
fibrous union of the humerus.  The veteran has a history of 
shoulder dislocations but none in recent years.  It is 
significant to note that the veteran reported to Dr. R. in 
October 2002 that he has had no additional dislocations since 
his surgery, which took place in 1962.  Consequently, his 
episodes of dislocation are clearly not more than 
"infrequent," which is one of the criteria for his current 
20 percent rating under Diagnostic Code 5202 for either 
extremity.  Turning to Code 5203, the Board finds no medical 
or X-ray evidence of nonunion or malunion of the clavicle or 
scapula and, in any event, the maximum rating under this code 
is 20 percent.  Since there is X-ray evidence of arthritis of 
the left shoulder, albeit mild, the Board must also consider 
the criteria for rating the shoulder on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Code 5003.

In order for a rating in excess of 20 percent for limitation 
of motion of a nondominant shoulder to be warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, there must be 
limitation of motion of the arm to 25 degrees from the side.  
Clinical evaluations have shown that the veteran's motion of 
the left arm is not limited to less than the shoulder level, 
let alone limited to 25 degrees from the side.  Accordingly, 
a rating in excess of 20 percent is not warranted on the 
basis of limitation of motion.  As definite motion has been 
demonstrated, the veteran obviously does not have ankylosis 
of the joint at issue.  Therefore, Diagnostic Code 5200 is 
not applicable..

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, supra.  There is medical evidence of 
abnormal movement, pain, weakness, and fatigue of the left 
shoulder.  Mild muscular atrophy in the left shoulder region 
has also been shown.  However, as noted above, the ranges of 
motion reported in recent years fall far short of what is 
required for a rating in excess of 20 percent under Code 
5201.  There is no objective evidence to show that pain, 
weakness, fatigue,  incoordination, or flare-ups of such 
symptoms result in additional functional limitation to a 
degree that would support a rating in excess of 20 percent 
under the applicable rating criteria.  Id.; 38 C.F.R. § 
4.71a, Code 5201.

In sum, the medical evidence shows that the veteran's 
service-connected nondominant left shoulder disability, with 
a history of an anterior capsulorraphy for recurrent 
dislocations at the scapulohumeral joint, is manifested by 
pain, weakness, fatigue, guarding of movement at the 
shoulder, minor arthritic changes and some limitation of 
motion, but it is not productive of a false flail shoulder, 
flail shoulder, ankylosis, any dislocations in recent years, 
or motion of the left arm limited to less than the shoulder 
level.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). In 
this regard, the Board notes there is no evidence of record 
that the veteran's left shoulder disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Status Post Left Wrist Hyper-dorsiflexion Injury with 
Scapulolunate Injury with Post Traumatic Degenerative Changes 
of the Radiocarpal Joint

Initially, the Board addresses the veteran's specific 
contentions.  With regard to his service-connected status 
post left wrist hyper-dorsiflexion injury with scapulolunate 
injury with post traumatic degenerative changes of the 
radiocarpal joint, the veteran asserts in his Appellate Brief 
that the disability warrants a 10 percent evaluation under 
Diagnostic Code 5010 and an additional 10 percent evaluation 
under Diagnostic Code 5215.  The most recent X-rays of the 
veteran's left wrist were interpreted to show degenerative 
changes in the left radiocapitellar joint.  Evaluation of 
traumatic arthritis is based on the degree of limitation of 
motion established by x-ray.  38 C.F.R. §§ 5003, 5010.   The 
veteran cannot be rated on limitation of motion under Codes 
5010 and then again receive a rating on limitation of motion 
under Code 5215 without violating the rule against 
pyramiding.  38 C.F.R. § 4.14 (2003).  

Normal wrist dorsiflexion is 70 degrees and normal palmar 
flexion is 80 degrees.  38 C.F.R. § 4.71, Plate I (2003).  
Earlier examinations show palmar flexion limited to 15 
degrees (June 1999) and 16 degrees (June 2002), and 
dorsiflexion limited to 35 degrees (June 1999) and 16 degrees 
(June 2002).  The most recent medical evidence, an October 
2002 private medical report, reflects some improvement with 
palmar flexion and dorsiflexion both limited to 40 degrees.  
While all these studies indicate definite limited motion, the 
degree of limitation shown is not even compensable under 
Diagnostic Code 5215, which requires limitation in 
dorsiflexion to 15 degrees or limitation in palmar flexion to 
be in line with the forearm.  The current 10 percent rating 
is based upon arthritis with some limitation of motion.  See 
Diagnostic Code 5003; also see 38 C.F.R. § 4.59; Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  The veteran's 
current 10 percent rating is the maximum evaluation allowed 
under Code 5215.

If the veteran's wrist were ankylosed, an increased rating 
could be assigned under Diagnostic Code 5214.  However, the 
medical evidence does not show ankylosis of the left- wrist.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations 
omitted) (defining ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure").  The 
veteran's left wrist is not immobile, as he has the ability 
to move it, albeit in a limited fashion. Therefore, 
consideration of a rating under Diagnostic Code 5214 is not 
warranted.

The Board recognizes the veteran's reports of pain weakness 
and fatigue of the wrist.  When evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. §§ 4.40, 4.45 allow for 
consideration of functional loss due to pain, weakness, 
excess fatigability and incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995). However, where a veteran is at the 
maximum for limitation of motion, as is the current case, 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).   

The Board notes Dr. P's assessments of the percentage of 
disability from the veteran's status post left wrist hyper-
dorsiflexion injury with scapulolunate injury with post 
traumatic degenerative changes of the radiocarpal joint.  In 
this regard it must be pointed out that these assessments 
were apparently prepared for the Department of Labor, which 
has different criteria for assessing impairment.
 
Medical evidence demonstrates that the veteran's left wrist 
is the only joint involved in evaluating the veteran's 
service-connected status post left wrist hyper-dorsiflexion 
injury with scapulolunate injury with post traumatic 
degenerative changes of the radiocarpal joint.  He is not 
service-connected for injury to any other joint(s) in the 
left hand.  Consequently, Diagnostic Codes 5216-5219 
(pertaining to ankylosis of various digits) do not apply in 
this case.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service connected status post 
left wrist hyper-dorsiflexion injury with scapulolunate 
injury with post traumatic degenerative changes of the 
radiocarpal joint during the appeal period that would sustain 
a higher rating for any time frame.  Accordingly, the Board 
does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.

In this case, there has been no showing that the veteran's 
service-connected left wrist disability has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating the 
disability in question.  Under these circumstances, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell, supra; Shipwash, supra; Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the veteran's left wrist 
disability.  The benefit of the doubt rule, therefore, does 
not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001)(benefit of doubt rule does 
not apply when preponderance of the evidence is against a 
claim).  




ORDER

An increased evaluation in excess of 20 percent for status 
post left shoulder anterior capsulorraphy for dislocating 
shoulder is denied.

An initial evaluation in excess of 10 percent for residuals 
of left wrist hyper-dorsiflexion and scapulolunate injuries, 
with post-traumatic degenerative changes of the radiocarpal 
joint, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



